Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 2, 4, 6, 8 and 10 have been amended and claim 1 canceled as requested in the amendment filed on October 14, 2021. Following the amendment, claims 2-12 are pending in the instant application.
2.	Claims 11 and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2019.
3.	Claims 2-10 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on October 14, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 2 and 4, as amended, are indefinite for reasons of record as applied to claim 1 in section 8 of Paper mailed on April 19, 2021. Applicant argues that amendment to claims 2 and 4 overcomes the rejection, see p. 7 of the Response. Applicant arguments has been fully considered but found to be not persuasive because claims 2 and 4 recite step (c) without specifically pointing out what stands for “based on”, and the rejection is maintained.
8.	Claims 3 and 5-10 are indefinite for being dependent from indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 2-10 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 4 of Paper mailed on January 02, 2020, section 6 of Paper mailed on August 14, 2020 and in section 10 of Paper mailed on April 19, 2021.  
At pp. 7 and 8, Applicant describes present claims in detail. At p. 9, Applicant submits that, “the claims, as amended, comprise at least one step that does not constitute a “mental step.” Again, each of independent claims 2 and 4 includes a “fitting” step. In claim 2, this step recites “fitting a function to the plotted output signals of step (1).” In claim 4, this step recites “fitting a 
As fully explained earlier, present claims 2-10 encompass changes in the levels of PKC Epsilon during pathology of MCI leading to AD, the process that is governed by a law of nature, and thus is a judicial exception. Protein kinase C Epsilon is a naturally occurring factor, and any changes in the levels of expression or activity of PKC Epsilon that occur during pathology of MCI and AD exist in principle and independently of any human action or Applicant’s discovery. Further, also as fully explained earlier, the active steps of the claimed method that encompass plotting the output signals and fitting functions are considered abstract ideas, also a judicial exception. Because the claims fail to recite any steps that integrate the recited judicial exception into a practical application, or add significantly more to the exception, the claims do not satisfy the requirement of patent eligibility under 35 U.S.C. 101.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
10.	No claim is allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 26, 2021